DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the at least one processor further executes instructions to detect a first region surrounded by values each representing a composition ratio in the composite map and each being different from an outer periphery by a first threshold or more, determine a correction value from a second region in the outer periphery of the first region, and correct the first region using the correction value when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach wherein a depth of field of the composite image is deeper than the depth of field of each of the plurality of images, and wherein blur of luster and/or reflected light is reduced in the composite image using the composite map after the correction, compared with the composite image using the composite map without performing the correction when taken in combination with all the limitations of the independent claim. For these reasons the claims are rejected over the prior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JMH
February 17, 2022